Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “communication interface”, “server apparatus” in claim 1 and its dependents and “image capture device” of claim 9 and “image obtaining unit”, “control unit”, and “learning unit” of claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 8, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0250934 A1) in view of Watson et al. (US10,788,890 B1) in view of Song et al. (“Deep Learning for Real-Time Robust Facial Expression Recognition on a Smartphone”)

Regarding claim 1,10, 11, Kim discloses a terminal apparatus comprising a communication interface configured to communicate with a server apparatus and a controller, wherein the controller is configured to: transmit a suggestion request requesting a suggestion of a function to be invoked in the terminal apparatus (Kim, As discussed in paragraph 89 of the Kim reference, the Kim system sends an image data from the camera on the device that is received as a request for graphic suggestions (such as background effects, pop-up images, avatars and the like) or suggestion request): receive a suggestion response that specifies a suggested function determined by the system in response to the suggestion request (As discussed in paragraph 87 of the Kim reference, in response to the image input graphic suggestion request, the system of Kim will send, for example, a background effect, a pop-up image, an avatar or a visualization such as a heart visualization), and invoke the suggested function specified by the suggestion response (In the system of Kim, the suggested function which for example could be a sad face or raining graphic as shown in Fig. 8 or could be a sleepy avatar as discussed in paragraph 104 and 105 specified by the suggestion response is invoked on the terminal as shown in Fig. 8 where the user is presented with the graphics and discussed in paragraph 87. As shown in Fig. 8 and paragraph 95 and 97, a function is invoked on the terminal of the user in the form of a display with a bunch of sad graphics like frowny faces and raining clouds which is a graphic function determined in response to a learned model determining that the categorization of the face image is sad. “Utilizing a reactive interface event based on the category “sad face”, “presents user 810 with an assortment of graphics 845 to insert into her communication for providing clarifying context to one-word response 835.”, paragraph 97), wherein the suggestion request includes face image data of a user of the terminal apparatus. and the suggested function is determined by applying the face image data to a learned model (As discussed in paragraph 46 of Kim, the suggestion request is in the form of face image data which is sent to the learning model which  is applied to a learning model such as a deep neural network trained model which categorizes the emotion involved such as “silly” or “nauseated” and based on this category a suggested function is determined such as the “sad” graphics shown in Fig. 8 based on this sad categorization by the emotion-aware reactive interface interpreting the droopy mouth as a sad facial expression as discussed in paragraph 94-97), transmit a learning request requesting re-learning of the learned model based on user feedback(As discussed in paragraph 98, the user is given a user prompt 840 to reject the application’s suggestions for automatic contextual enrichment in the form of a graphic. In this way, the user can show interest or not in the graphics suggestion. This feedback that is provided by the user prompt 840 allows for the model to relearn the learned model and improve over time. Kim disclose a learning request to update the model in the form of a user input that generate a feedback data.).

Kim does not disclose wherein the controller is configured to: evaluate based on face images of the user, a degree of change in facial expressions of the user before and after invoking the suggested function: and transmit a learning request requesting re-learning of the learned model when the evaluated degree of change in the facial expressions satisfies a predetermined condition and does not disclose sending the requests to the server apparatus and receiving the suggestion response from the server apparatus and wherein the determining the response occurs at the server apparatus in response to the suggestion request and wherein the applying of the face image data to a learned model occurs at the server and transmitting, via the communication interface to the server apparatus, a learning request.

Watson discloses evaluating based on face images of the user a degree of change in facial expressions of the user before and after invoking the suggested function (for example, in Watson the function on the terminal could be any of the content such as music content played for the user as discussed in col. 5, line 51-53. As discussed in the Watson reference in col. 8, lines 8-30 and col 4, lines 21-22, and col. 7, lines 2-4 the content is presented to the user and the image data depicting the user’s facial expression are analyzed from the video data and correlated to mental or emotional state. The video camera captures a video containing images capturing the user’s facial expression reactions (among other physical reactions) before and after the various content/stimuli is presented to the user and these changes from different facial expressions that depict emotional/mental states from one to another are analyzed to determine whether the user’s observable facial expression has moved from one state to another. For example, from the facial expression depicting excited to the facial expression depicting calm. As the user’s reaction to the content invoked changes from say excited to calm, the system determines that the degree of change has changed from one state to another. When the degree of change of facial expressions changes sufficiently to the predetermined condition say from the polar opposite of excited to calm, then the predetermined condition is met and the objective of moving a user’s facial expressions sufficiently from one state of a undesired emotional state to another state of a for example desired calm state is achieved) and transmit a learning request requesting re-learning of the learned model when the evaluated degree of change in the facial expressions satisfies a predetermined condition (Watson, As discussed in the Watson reference in col. 8, lines 8-25 and col 4, lines 21-22, the content is presented to the user and the image data depicting the user’s facial expression are analyzed and correlated to mental or emotional state to determine whether the user’s response to the content invoked was the expected response (or otherwise met the predetermined condition of being the expected response). If the expected user response was achieved (predetermined condition is met versus not met) as depicted by the facial expressions in the image data, then an update or learning request in the form of feedback data to update the learning model is transmitted as shown in col. 8, lines 25-30. The system of Watson uses videos taken by video cameras as discussed in column 4, lines 21-22 in order to continuously monitor the user of the facial expressions which will capture before and after of various content/ stimuli that are presented.)

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the invention of Kim to include evaluating based on face images of the user a degree of change in facial expressions of the user before and after invoking the suggested function and transmitting a learning request requesting re-learning of the learned model when the evaluated degree of change in the facial expressions satisfies a predetermined condition as taught by Watson. The suggestion/motivation for doing so would have been that a learning model continually improves its accuracy and ability to satisfy the user. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined Watson with Kim.

The combination of Kim and Watson does not disclose sending the requests to the server apparatus and receiving the suggestion response from the server apparatus and wherein the determining the response occurs at the server apparatus in response to the suggestion request and wherein the applying of the face image data to a learned model occurs at the server and transmitting, via the communication interface to the server apparatus, a learning request.

Song discloses sending a suggestion request via the communication interface to the server apparatus (Song, As depicted in Fig. 5 and discussed in section IV. “Real-time Facial Expression Recognition”, the user’s device sends a suggestion request for facial expression recognition suggestion in the form of a face image to the facial expression recognition server via the internet or communication interface) and receiving via the communication interface from the server apparatus a suggestion response determined by the server (Song, As shown in Fig. 5 and discussed in section IV. “Real-time Facial Expression Recognition”, the device receives a suggestion response in the form of a predicted facial expression from the server via the Internet or communication interface) and wherein the applying of the face image data to a learned model occurs at the server (Song, As discussed in section IV. “Real-time Facial Expression Recognition”, the applying the face image data to a learned model occurs at the facial expression recognition server).
The combination of Kim, Watson, and Song does not disclose transmitting, via the communication interface to the server apparatus, a learning request.

Kim teaches the learning model on the client and Song teaches the learning model on the server. Hence, there are two possible locations for the updatable model, the client or the server.  Kim disclose a request to update the model in the form of a user input that generate a feedback data. Hence this request is sent to the learning model for updating. It would have been obvious to "try" since there are two identifiable location to which this request can be sent. There are no unexpected result since the request would merely update the model that stored. Therefore, it would have been obvious to transmit the request to a sever.

Regarding claim 2, the combination of Kim, Watson, and Song discloses the terminal apparatus according to claim 1, wherein the learning request includes user identification information that identifies the user (Kim, the identity of the person is obtained as discussed in paragraph 91,101, and 74 and used for the relearning request) and the re-learning of the learned model is performed per user to acquire a user-specific model (As discussed in col. 3, lines 41-42 and col. 8, lines 25-35, Watson has user-specific models which are re-learned using user-specific information as discussed in col. 3).

Regarding claim 8, the combination of Kim, Watson, and Song discloses the   terminal apparatus according to claim 1, wherein the suggestion request includes application identification information that identifies an application running in the terminal apparatus (As discussed in paragraph 95-97, the system of Kim is able to identify that the chat application is running) and the suggested function determined by the server apparatus is different depending on the application running on the terminal apparatus Based on knowing the context of what the user is doing and what application the user is using, i.e. text application, the system of Kim suggests functions which are most useful when chatting such as emojis as shown in Fig. 8 and discussed in paragraphs 95-97).

Regarding claim 9, the combination of Kim, Watson, and Song discloses the terminal apparatus according to claim 1, further comprising an image capture device configured to capture a face image of the user (Kim, As discussed in paragraph 101, the system of Kim discloses using one or more cameras to capture an image of a face of the user).

Claims 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0250934 A1) in view of Watson et al. (US10,788,890 B1) in view of Song et al. (“Deep Learning for Real-Time Robust Facial Expression Recognition on a Smartphone”), further in view of Okuda (JP 5637930 B2).

Regarding claim 3, the combination of Kim, Watson, and Song discloses the   terminal apparatus according to claim 1, but does not explicitly disclose wherein the controller is configured to: obtain a first evaluated value by applying a first face image of the user before invoking the suggested function to an evaluation model for calculating an evaluated value of change in facial expression of the user based on a face image of the user  and ,wherein the degree of change in the facial expressions corresponds to change from the first evaluated value to the second evaluated value.

Okuda discloses wherein the controller is configured to: obtain a first evaluated value by applying a first face image of the user before invoking the suggested function to an evaluation model for calculating an evaluated value of change in facial expression of the user based on a face image of the user; and obtain a second evaluated value by applying a second face image of the user after invoking the suggested function to the evaluation model and ,wherein the degree of change in the facial expressions corresponds to change from the first evaluated value to the second evaluated value (Okuda, As shown in Fig. 3 of the Okuda reference and the second paragraph of page 5 of the PDF of the Okuda reference which starts with “Fig. 3 shows the degree of change in facial expression calculated by the interest section detection device 30 over time when two viewers are watching the same content on the television receiver 10.”, the user is monitored watching content on a television and his/her degree of change of facial expressions at different times before and after various content are determined with one point in time being first value and the second point in time being a second value. As discussed on page 10 of the attached PDF of the Okuda reference in the third paragraph which begins with “With this configuration…”,  a section of interest with respect to the content displayed to the user is determined by determining a change in the facial expressions over different time intervals which has a first value at a first time and a second value at a second time. A degree of change of the facial expression is evaluated as the user views the content with the user’s facial images being evaluated before and after various content is displayed. Since the system of Okuda is continuously monitoring the facial expression frames before and after various content, it can determine which parts of the content are of interest).

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the invention of Kim and Watson to include determining that a degree of change in facial expressions of the user before and after invoking the function satisfies a predetermined condition as taught by Okuda. The suggestion/motivation for doing so would have been that using a degree of facial interest before and after a particular content allows for pinpointing exact sections of content of interest. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined Okuda with Kim, Watson and Song.

Regarding claim 4, the combination of Kim, Watson, Song and Okuda discloses the   terminal apparatus according to claim 3, wherein the predetermined condition includes a difference between the first evaluated value and the second evaluated value being above a first threshold (Okuda, As discussed on page 6 of the PDF of the Okuda reference which starts with “In addition, the viewer state detection unit 306…”, the predetermined condition is the degree of change in facial expressions above a threshold).

Regarding claim 6, the combination of Kim, Watson, Song and Okuda discloses the   terminal apparatus according to claim 4. wherein the re-learning of the learned model is performed using the first face image as an image for learning with the suggested function as right function to be suggested (As discussed in paragraph 98, the user is given a user prompt 840 to reject the application’s suggestions for automatic contextual enrichment in the form of a graphic. In this way, the user can show approval/interest or not in the graphics suggestion. This feedback that is provided by the user prompt 840 allows for the model to relearn the learned model and improve over time. As discussed in paragraph 74, the application receives feedback regarding the accuracy of the user’s actual emotion in the image based on feedback to the function with right function receiving positive feedback such as being utilized by the user and based on this feedback which shows how the user categorizes their own facial expressions, different model weights can be applied to the layers of the learning model in response to a right function.) 

Regarding claim 7, the combination of Kim, Watson, Okuda, and Song discloses the   terminal apparatus according to claim 3, wherein the controller is configured to transmit the suggestion request to the server apparatus (Song, As depicted in Fig. 5 and discussed in section IV. “Real-time Facial Expression Recognition”, the user’s device sends a suggestion request for facial expression recognition suggestion in the form of a face image to the facial expression recognition server via the internet or communication interface) when the first evaluated value obtained by applying the first face image to the                                                                                                                                                                                       
when the first evaluated value obtained by applying the first face image to the evaluation model is below a second threshold (Watson, As discussed in the Watson reference in col. 8, lines 25-30, when the threshold is below the predetermined condition, then the system requests new suggestions on content to invoke on the sensory equipment in order to bring the user’s emotion state to a particular outcome.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0250934 A1) in view of Watson et al. (US10,788,890 B1) in view of Song et al. (“Deep Learning for Real-Time Robust Facial Expression Recognition on a Smartphone”) in view of Okuda (JP 5637930 B2), further in view of Zhang et al. (US 6,671,391 B1).

Regarding claim 5, the combination of Kim, Watson, Song and Okuda discloses the   terminal apparatus according to claim 3, but does not disclose wherein the evaluation model is acquired in advance through machine learning using images for learning which are face images of a plurality of persons labeled with degrees of satisfaction as training data, and the predetermined condition includes that the change from the first evaluated value to the second evaluated value indicates that the degree of satisfaction has improved.

Zhang discloses wherein the evaluation model is acquired in advance through machine learning using images for learning which are face images of a plurality of persons labeled with degrees of satisfaction as training data, and the predetermined condition includes that the change from the first evaluated value to the second evaluated value indicates that the degree of satisfaction has improved (Kim discloses in section 9, lines 5-26, training with images in advance that are deemed satisfactory and where the degree of satisfaction has improved).

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the invention of Kim, Watson, Song and Okuda to include wherein the evaluation model is acquired in advance through machine learning using images for learning which are face images of a plurality of persons labeled with degrees of satisfaction as training data, and the predetermined condition includes that the change from the first evaluated value to the second evaluated value indicates that the degree of satisfaction has improved as taught by Zhang. The suggestion/motivation for doing so would have been that pre-training with facial images that are deemed satisfactory and where the degree of satisfaction has improved will improve the accuracy of the learning model. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined Zhang with Kim, Watson, Song and Okuda.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (“Deep Learning for Real-Time Robust Facial Expression Recognition on a Smartphone”) in view of Kim et al. (US 2019/0250934 A1).

Regarding claim 12, Song discloses a server apparatus comprising a communication interface configured to communicate with a terminal apparatus and a controller, wherein the controller is configured to: 

receive, via the communication interface from the terminal apparatus, a request requesting a response of a possible facial expression result (As discussed in the Song reference in section “IV. Real-Time Facial Expression Recognition” and the description of Fig. 5 given in small print under Figure 5, a request is sent via an inherent communication interface to a server, the facial expression recognition server), the request including face image data of a user of the terminal apparatus (As discussed in the Song reference in section “IV. Real-Time Facial Expression Recognition”, a face image of the user is sent from the device to the server): determine the function to be invoked in the terminal apparatus by applying the face image data to a learned model (As discussed in the Song reference in section “IV. Real-Time Facial Expression Recognition” and the description of Fig. 5 given in small print under Figure 5, a response in the form of face image expression result is determined by applying the face image data to a learned model on the facial expression recognition server); transmit, via the communication interface to the terminal apparatus, a response that specifies the determined possible facial expression result (As discussed in the Song reference in section “IV. Real-Time Facial Expression Recognition” and the description of Fig. 5 given in small print under Figure 5, a response in the form of face image expression result is transmitted to the terminal apparatus or device of the user). 

Song does not disclose receiving a suggestion request requesting a suggestion of a function to be invoked in the terminal apparatus, the suggestion request including face image data of a user of the terminal apparatus: determine the function to be invoked in the terminal apparatus by applying the face image data to a learned model; transmit, via the communication interface to the terminal apparatus, a suggestion response that specifies the determined function to thereby cause the terminal apparatus to invoke the function: and in a case where a learning request requesting re-learning of the learned model is received via the communication interface from the terminal apparatus. perform the re-learning of the learned model using a face image indicated by the face image data as an image for learning with the determined function as right function. 

Kim discloses receiving a suggestion request requesting a suggestion of a function to be invoked in the terminal apparatus (As discussed in paragraph 87 of the Kim reference and shown in Fig. 8, in response to the image input graphic suggestion request, the system of Kim will send, for example, a background effect, a pop-up image, an avatar or a visualization such as a heart visualization to be displayed or invoked on the device), the suggestion request including face image data of a user of the terminal apparatus: determine the function to be invoked in the terminal apparatus by applying the face image data to a learned model (A graphic function to be invoked on the screen of the terminal apparatus is determined by applying the face image data to a learned model which categorizes the image as say the sad categorization as shown in Fig. 8 and discussed in paragraphs 95 and 97 and determines that sad graphic function will be displayed on the terminal as shown in Fig. 8.); transmit to the terminal apparatus, a suggestion response that specifies the determined function to thereby cause the terminal apparatus to invoke the function (As shown in Fig. 8, the sad graphic function is determined to be appropriate and invoked on the screen of the user for the user): and in a case where a learning request requesting re-learning of the learned model is received via the communication interface from the terminal apparatus, perform the re-learning of the learned model using a face image indicated by the face image data as an image for learning with the determined function as right function (As discussed in paragraph 98, the user is given a user prompt 840 to reject the application’s suggestions for automatic contextual enrichment in the form of a graphic. In this way, the user can show approval/interest or not in the graphics suggestion. This feedback that is provided by the user prompt 840 allows for the model to relearn the learned model and improve over time. As discussed in paragraph 74, the application receives feedback regarding the accuracy of the user’s actual emotion in the image based on feedback to the function with right function receiving positive feedback such as being utilized by the user and based on this feedback which shows how the user categorizes their own facial expressions, different model weights can be applied to the layers of the learning model in response to a right function.) 

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the invention of Song to include receiving a suggestion request requesting a suggestion of a function to be invoked in the terminal apparatus, the suggestion request including face image data of a user of the terminal apparatus: determine the function to be invoked in the terminal apparatus by applying the face image data to a learned model; transmit, via the communication interface to the terminal apparatus, a suggestion response that specifies the determined function to thereby cause the terminal apparatus to invoke the function and in a case where a learning request requesting re-learning of the learned model is received via the communication interface from the terminal apparatus, perform the re-learning of the learned model using a face image indicated by the face image data as an image for learning with the determined function as right function as taught by Kim. The suggestion/motivation for doing so would have been that having the request be a suggestion of a function to be invoked on a device would allow the user of a device such as a smartphone to have a more interactive and engaging smartphone experience  and relearning the learning model with images that are appropriately classified with the right function would lead to greater accuracy in the learning model. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined Kim with Song.
 

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0250934 A1) in view of Watson et al. (US10,788,890 B1) et al.

Regarding claim 13, Kim discloses a terminal apparatus comprising: an image obtaining unit configured to image a user to thereby obtain a face image of the user (Kim, As discussed in paragraph 89 of the Kim reference, Kim obtains image data from the camera on the device): a control unit configured to invoke, among functions of the terminal apparatus, a function determined by applying the face image to a learned model (As shown in Fig.8 and paragraph 95 and 97, a function is invoked on the terminal of the user in the form of a display with a bunch of sad graphics like frowny faces and raining clouds which is a graphic function determined in response to a learned model determining that the categorization of the face image is sad. “Utilizing a reactive interface event based on the category “sad face”, “presents user 810 with an assortment of graphics 845 to insert into her communication for providing clarifying context to one-word response 835.”, paragraph 97): and a learning unit configured to perform re-learning of the learned model based on user’s feedback/reaction (As discussed in paragraph 98, the user is given a user prompt 840 to reject the application’s suggestions for automatic contextual enrichment in the form of a graphic. In this way, the user can show interest or not in the graphics suggestion. This feedback that is provided by the user prompt 840 allows for the model to relearn the learned model and improve over time).

Kim does not disclose relearning of the learned model when a degree of change in facial expressions of the user before and after invoking the function satisfies a predetermined condition.

Watson teaches relearning of the learned model when a degree of change in facial expressions of the user before and after invoking the function satisfies a predetermined condition. (Watson, As discussed in the Watson reference in col. 8, lines 8-25 and col 4, lines 21-22, the content is presented to the user and the image data depicting the user’s facial expression are analyzed and correlated to mental or emotional state to determine whether the user’s reaction to the content invoked was the expected response (or otherwise met the predetermined condition of being the expected response). If the expected user response was achieved (predetermined condition is met versus not net) as depicted by the facial expressions in the image data, then a request in the form of feedback data to update the learning model is transmitted as shown in col. 8, lines 25-30). The system of Watson uses videos taken by video cameras as discussed in column 4, lines 21-22 in order to continuously monitor the user of the facial expressions which will capture before and after of various content/ stimuli that are presented.)

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the invention of Kim to include when a degree of change in facial expressions of the user before and after invoking the function satisfies a predetermined condition as taught by Watson. The suggestion/motivation for doing so would have been that using facial expression feedback to show a user’s reaction to content and using this to fine tune a model optimizes a model’s accuracy by using user’s feedback. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined Watson with Kim.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA M RICE whose telephone number is (571)270-1582. The examiner can normally be reached M-F 11am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELISA M RICE/Examiner, Art Unit 2669  
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669